968 F.2d 92
296 U.S.App.D.C. 356
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.PACIFIC GAS AND ELECTRIC COMPANY, Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent,City of Redding, California, et al., Intervenors.
No. 91-1506.
United States Court of Appeals, District of Columbia Circuit.
June 23, 1992.

Before MIKVA, Chief Judge, and HARRY T. EDWARDS and RUTH BADER GINSBURG, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion to dismiss or in the alternative to stay action, the response thereto and the reply, it is


2
ORDERED that the motion to dismiss be granted.   The dispute between petitioner and intervenor Transmission Agency of Northern California, regarding the meaning and effects of the "South of Tesla Principles," is the subject of an ongoing administrative proceeding before respondent.   See Pacific Gas & Elec. Co., 58 FERC para. 61,214 (Feb. 26, 1992).   In that proceeding respondent will address the propriety of petitioner's proposed rate schedules, and likely create a more complete record relevant to the issues raised by this petition.   We do not, therefore, find it appropriate to review respondent's orders rejecting petitioner's first rate proposal at this time.   See Western Union Int'l, Inc. v. FCC, 652 F.2d 136, 145-46 (D.C.Cir.1980).   Petitioner may again seek judicial review upon conclusion of the administrative proceeding, if it is dissatisfied with the result, and may assert at that time any claim for restitutionary or remedial relief to which it might be entitled.   See id. at 146;  see also Natural Gas Clearinghouse v. FERC, No. 90-1367, slip op. at 16-19 (D.C.Cir. May 22, 1992) (per curiam) (FERC authority to order remedial relief).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.